 1   LEGAL SERVICES OF NORTHERN CALIFORNIA
     CORY TURNER, SBN # 285235
 2   E-mail: cturner@lsnc.net
     541 Normal Avenue
 3   Chico, CA 95928
     Telephone: (530) 345-9491
 4   Fax: (530) 345-6913

 5   SARAH J. STEINHEIMER, SBN # 267552
     E-mail: ssteinheimer@lsnc.net
 6   STEPHEN E. GOLDBERG, SBN # 173499
     E-mail: sgoldberg@lsnc.net
 7   517 12th Street
     Sacramento, CA 95928
 8   Telephone: (916) 551-2150
     Fax: (916) 551-2195
 9
     Attorneys for Plaintiffs
10
     Roger A. Colvin, Esq. (SBN: 68773)
11   Vincent C. Ewing, Esq. (SBN: 177708)
     Eric G. Salbert, Esq. (SBN: 276073)
12   ALVAREZ-GLASMAN & COLVIN
     Attorneys at Law
13   13181 Crossroads Parkway North, Suite 400
     City of Industry, CA 91746
14   (562) 699-5500 · Facsimile (562) 692-2244
     rcolvin@agclawfirm.com; vewing@agclawfirm.com
     esalbert@agclawfirm.com
15
     Attorneys for Defendants
16

17                                 UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
18                                     SACRAMENTO DIVISION
19
20                                                         Case No. 2:21-cv-00640- MCE-DMC
     BOBBY WARREN; ANDY LAMBACH;
     JONATHON WILLIAMS; MICHAEL
21   SAMUELSON; TRACY MILLER;
     TONA PETERSEN; CAROL BETH                             STIPULATION AND ORDER TO EXTEND
22                                                         TRO AND CONTINUE PRELIMINARY
     THOMPSON; CHRISTA STEVENS,
                                                           INJUNCTION HEARING
23                  Plaintiffs,
24                                                        Date: May 14, 2021
            v.
                                                          Time: 10:00 a.m.
25                                                        Courtroom: Room 7, 14th Floor (via
     CITY OF CHICO; CITY OF CHICO
     POLICE DEPARTMENT,                                   videoconference)
26                                                        Judge: Hon. Morrison C. England, Jr.
                    Defendants.
27

28
                                                            1
                   Stipulation and Order to Extend TRO and Continue PI Hearing (Warren, et al v. Chico)
 1
            WHEREAS, on April 11, 2021, this Court granted the Temporary Restraining Order
 2
     requested by Plaintiffs Bobby Warren, Andy Lambach, Jonathon Williams, Michael Samuelson,
 3
     Tracy Miller, Tona Peterson, Carol Beth Thompson, and Christa Stevens (Plaintiffs) and set a
 4
     hearing on Plaintiffs’ request for Preliminary Injunction for April 23, 2021;
 5
            WHEREAS, counsel for Plaintiffs and counsel for Defendants City of Chico and City of
 6
     Chico Police Department (Defendants) appeared at the April 23, 2021 hearing on Preliminary
 7
     Injunction and the parties agreed and this Court ordered that the terms of the Temporary Restraining
 8
     Order are extended until May 14, 2021 and the hearing on the Preliminary Injunction was continued
 9
     to May 14, 2021;
10
            WHEREAS, at the April 23, 2021 hearing on Preliminary Injunction this Court asked the
11
     parties to discuss resolution of Plaintiffs’ request for Preliminary Injunction;
12
            WHEREAS, counsel for the parties met on April 30, 2021 to discuss resolution of the
13
     request for Preliminary Injunction, as well as resolution of this litigation, and intend to continue
14
     these negotiations;
15
            WHEREAS Defendant City of Chico formed a Homeless Solutions Ad Hoc Committee of
16
     the City of Council and held three public hearings on April 28, April 30, and May 3, 2021 and will
17
     use information collected in those public hearings to continue discussions with Plaintiffs;
18
            WHEREAS the parties desire that the hearing on the Preliminary Injunction be continued
19
     and the Temporary Restraining Order be extended to give the parties more time to discuss and reach
20
     resolution;
21
     IT IS THEREFORE STIPULATED, through the parties’ respective undersigned counsel of record,
22
     as follows:
23
        1. Plaintiffs and Defendants request this Court continue the hearing on Plaintiffs’ request for
24
            Preliminary Injunction to June 11, 2021 at 10:00 a.m.;
25
        2. The parties shall file a joint status statement informing the Court of the status of their
26
            discussions no later than June 4, 2021.
27

28
                                                            2
                   Stipulation and Order to Extend TRO and Continue PI Hearing (Warren, et al v. Chico)
 1
           3. Plaintiffs and Defendants agree to extend the terms of the Temporary Restraining Order
 2
              [Docket Number 37] through June 11, 2021 or any date for which this Court sets a hearing
 3
              on Plaintiffs’ Preliminary Injunction, if later than June 11, 2021, as follows:
 4
                  a. Defendants City of Chico and Chico Police Department, their agents, servants,
 5
                     employees and attorneys and those in active concert or participation with them are
 6
                     restrained and enjoined from the following:
 7
                          i. Enforcing or threatening to enforce the 72-Hour Illegal Encampment
 8
                               Notifications dated April 8, 2021 at 12 p.m. at Comanche Creek Green Way
 9
                               in Chico, California;
10
                         ii. Issuing or enforcing any other 72-Hour Illegal Encampment Notifications as
11
                               to unhoused persons on public property in Chico, California;
12
                        iii. Enforcing or threatening to enforce the Chico Municipal Code sections listed
13
                               in the April 8, 2021 72-hour Illegal Encampment Notification, which are
14
                               Municipal Code sections 12R.04.340, 12.18.430,                 9.20.010     through
15
                               9.20.060; and 9.50.030.        Enforcement and threat of enforcement of §
16
                               9.20.030 (Unlawful Camping) is only restrained on public property.
17
                               Enforcement and threat of enforcement of § 9.50.030 is limited to §§
18
                               9.50.030 (B) -(E) (Waterways Ordinance - Camping, Staying, Storage of
19
                               Personal Property, Entering and Remaining);
20
                         iv.    Enforcing or threatening to enforce California Penal Code § 647(c), which
21
                               is listed on the April 8, 2021 at 12 p.m. Illegal Encampment Notification;
22
                               and
23
                         v. Destroying property of unhoused persons seized by Defendants even if
24
                               Defendants value the property at less than $100 or determine it is not of
25
                               reasonable value.
26
     ///
27
     ///
28
                                                             3
                    Stipulation and Order to Extend TRO and Continue PI Hearing (Warren, et al v. Chico)
 1
     IT IS SO STIPULATED
 2

 3
     PLAINTIFFS:                                                       DEFENDANTS:
 4
     DATED: May 6, 2021                                                DATED: May 6, 2021
 5

 6   __________________________                                        __________________________
     Legal Services of Northern California                             Alvarez-Glasman & Colvin
 7   By: Sarah J. Steinheimer                                          By: Vincent C. Ewing
     Attorney for Plaintiffs                                                Eric G. Salbert
 8                                                                     Attorneys for Defendants

 9
            IT IS SO ORDERED.
10

11
     Dated: May 10, 2021
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                           4
                  Stipulation and Order to Extend TRO and Continue PI Hearing (Warren, et al v. Chico)
